Citation Nr: 1214850	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease of the lumbar spine, lumbar myositis and diffuse bulging lumbar disc, prior to August 15, 2005, and to an initial rating higher than 40 percent from August 15, 2005.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran apparently had active service from May 2002 through November 2002, verified service from February 2003 through November 2003, and the record reflect a two-month period of duty of unverified character from March 1980 to May 1980; the Veteran had 20 years of inactive reserve component service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2005 rating decision, the RO granted an increased evaluation of 40 percent for his back disability, effective August 2005.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In November 2007, March 2010, and December 2010, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last THREE Remands was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was afforded VA examinations for his service-connected degenerative joint disease of the lumbar spine, lumbar myositis, and diffuse bulging lumbar disc in March 2004, August 2005, December 2009, April 2010, and March 2011.

In a November 2007 Remand, the AMC was directed to obtain a VA examination for the Veteran's spine disability.  The examiner was directed to describe the complete range of motion of the Veteran's lumbosacral spine, including accurately measuring and reporting where any recorded pain begins and ends when measuring limitation of motion. 

The Veteran was afforded a VA examination in December 2009.  The examiner reported the Veteran's range of motion measurements with no numerical notation of pain occurring at any degree.  However, the examiner commented that there was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board found that an additional remand was necessary and in a March 2010 Remand, the Board instructed the AMC to obtain a more complete and thorough examination that reported the numerical notation at which pain occurred. 

As a result, the Veteran was afforded a VA examination in April 2010.  Again, however, the examiner reported the Veteran's range of motion measurements with no numerical notation of pain occurring at any degree even though it was reported that there was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion. 

The Board remanded this claim again in December 2010, which instructions to the VA examiner that the numerical notation of the degree at which pain occurred must be included in the examination report.

The Veteran was afforded a VA examination in March 2011.  Range of motion measurements were completed.  The examiner noted that there was objective evidence of pain on active range of motion and that there was objective evidence of pain following repetitive motion.  However, again, the examiner failed to note the numerical degree at which pain occurred.

The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his service-connected back disability.  Along with this Remand, the examiner should be given a copy of the Remands from November 2007, March 2010, and December 2010. 

The examiner should identify and completely describe all current symptomatology, including neurological symptoms. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 - 5243.  38 C.F.R. § 4.71a.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

3.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


